Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 11/04/2021.
Remarks
The claims are presented as follows:

Claims 2-58 are canceled.
Claims 78-79 are new.
Claims 1, 59-79 are pending.
 Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
Applicant recite that the references do not disclose, teach or suggest: “the verification information comprises i) a hash value that was generated using at least a part of the first data packet as an input to a hash function used to generate the hash value”
The examiner respectfully disagrees and contends that this limitation ii) is optional in the claims since applicant recites that the verification information comprises at least one of:
or 
ii) a sequence number that is included in the first data packet
which means that the verification information comprises i) a hash value that was generated using at least a part of the first data packet as an input to a hash function used to generate the hash value; or ii) a sequence number that is included in the first data packet. Krishnamurthy teaches that the verification information comprises ii) a sequence number that is included in the first data packet (Krishnamurthy: the packet (N) refer to a reference packet with a particular sequence number and corresponding acknowledgement number (e.g., 100), a packet (N-X) refer to an earlier packet (relative to the reference packet) with an earlier sequence number and corresponding acknowledgement number (e.g., 90), and a packet (N+X) refer to a later packet (relative to the reference packet) with a later sequence number and corresponding acknowledgement number (e.g., 110) e.g., the N-X and N+X indicate the numeric value of a fixed length that uniquely identifies data which is the hash value [0027]  FIG.4). 
Therefore, Krishnamurthy teaches the verification information comprises ii) a sequence number that is included in the first data packet.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn.
Applicant’s arguments with respect to claims 78-79 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “the second packet comprises the packet header and the and packet payload” make the claim indefinite and confusing. Examiner suggest amending the limitation to recite “the second packet comprises the packet header and the packet payload” or amend the limitation to include missing information needed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 59-77 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Krishnamurthy Publication No. (US 2016/0344631 A1).

Regarding claim 1, Krishnamurthy teaches a method of handling congestion in a communication network, the method comprising: 
a node (networking device 206b FIG.2) of the communication network (communication network 206 FIG.2) forwarding a first data packet to a client (receiving device 204 FIG.2), the first data packet having a source address allocated to a server (sender device 202 FIG.2) and a destination address allocated to the client (the network device forwards a received data packet from the sender device to the receiver device, the data packet the source IP address of the sender device 202 and the destination IP address of the receiver device 204 that are retrieved from the packet received at the network device [0024-25] FIG.4) ; 
the node detecting a congestion affecting the first data packet (the networking device detects congestion situation based on the retrieved packet information that is sent from the sender device [0026-27] FIG.5);
(the network device provide a congestion notification in a packet “second packet” to the senders device to inform the sending device of the congestion situation [0026-27] FIG.5); and 
the node transmitting the second data packet towards the server, wherein the second data packet(the networking device set and mark, or otherwise provide a sender notification indicator in the sender notified field 412 to inform the sender device of the congestion notification table 402 that includes the information matching the information in the second packet (N-X) “e.g., verification” that caused the second congestion notification to be provided in the second packet (N-X) [0039] so that the sender device will operate to perform congestion remediation actions such as reducing its data transmission window size and its packet transmission rate [0040] FIG.6d), and 
the verification information comprises at least one of:
i) a hash value that was generated using at least a part of the first data packet as an input to a hash function used to generate the hash value; or 
ii) a sequence number that is included in the first data packet (the packet (N) refer to a reference packet with a particular sequence number and corresponding acknowledgement number (e.g., 100), a packet (N-X) refer to an earlier packet (relative to the reference packet) with an earlier sequence number and corresponding acknowledgement number (e.g., 90), and a packet (N+X) refer to a later packet (relative to the reference packet) with a later sequence number and corresponding acknowledgement number (e.g., 110) e.g., the N-X and N+X indicate the numeric value of a fixed length that uniquely identifies data which is the hash value [0027]  FIG.4). 

Claims 2-58. (Cancelled).  
  
Regarding claim 59, Krishnamurthy teaches the method of claim 1, wherein the second data packet further comprises an identifier of the node and the identifier comprises a digital signature (the network device sets an ECN echo flag in a TCP ACK packet sent to the sender device [0037] FIG.6d).  

Regarding claim 60, Krishnamurthy teaches the method of claim 1, wherein the data packet comprises: 
a source address field indicating an address of the client; a source port field indicating an output port of the client; a destination address field indicating an address of the server; and a destination port field indicating an input port of the server, the output port corresponding to an input port as indicated by the first data packet and the input port corresponding to an output port as indicated by the first data packet (the congestion database 400 includes a congestion table 402 having columns that provide a source Internet Protocol (IP) address field 404, a source port field 406, a destination IP address field 408, a destination port field 410, and a sender notified field 412 for any of a plurality of rows in the congestion table 402 [0023-24] FIG.4).  

Regarding claim 61, Krishnamurthy teaches the method of claim 1, wherein the second data packet further comprises a second indicator indicating that the second data packet conveys congestion information, wherein the second indicator is separate from the first indicator and the verification information (congestion situation characteristic that is determined at decision block 504 include information that indicate a packet earlier in sequence, time, or other temporal characteristic relative to the first packet  [0027-28] 518-FIG.5). 

Regarding claim 62, Krishnamurthy teaches the method of claim 1, wherein the node is a node of a radio access network part of the communication network (the network 206 is the Internet and can be a local area network (LAN) and/or a variety of other networks known in the art thus the networking devices 206a-c are routers, base stations, etc. as part of the network 206 [0020] FIG.1).   

Regarding claims 63-67 and 77, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 59-62 and 76, respectively, where the difference used is the limitations were presented in a method from the “server” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not Therefore these claims were rejected for similar reasons as stated above.   
	
Regarding claim 76, Krishnamurthy teaches the non-transitory computer readable medium storing a computer program comprising instructions for configuring a network node to perform the method of claim 1 (system 200 include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems [0019] FIG.2).

Regarding claims 68-72, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 59-62, where the difference used is the limitations were presented from the “network node” side with memory and a processing circuitry (Krishnamurthy: [0018-19]) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 73-75, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 59-62, where the difference used is the limitations were presented from the “server” side with memory and a processing circuitry (Krishnamurthy: [0018-19]) and the wordings of the claims were This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy Publication No. (US 2016/0344631 A1) in view of Leung Publication No. (US 2011/0158096 A1).

Regarding claim 78, Krishnamurthy teaches a method of handling congestion in a communication network, the method comprising: 
a node (networking device 206b FIG.2) of the communication network (communication network 206 FIG.2) receiving a first packet transmitted by a sender (receiving device 204 FIG.2), the first data packet having a source address field containing an address allocated to the sender (sender device 202 FIG.2) and a destination address field containing an address allocated to the client (the network device forwards a received data packet from the sender device to the receiver device, the data packet the source IP address of the sender device 202 and the destination IP address of the receiver device 204 that are retrieved from the packet received at the network device [0024-25] FIG.4); 
the node detecting congestion affecting the first data packet (the networking device detects congestion situation based on the retrieved packet information that is sent from the sender device [0026-27] FIG.5); 
in response to detecting the congestion, the node generating a second data packet (the network device provide a congestion notification in a packet “second packet” to the senders device to inform the sending device of the congestion situation [0026-27] FIG.5) comprising: (i) information indicating that the node has detected congestion and (ii) a packet identifier identifying the first packet (the networking device set and mark, or otherwise provide a sender notification indicator in the sender notified field 412 to inform the sender device of the congestion notification table 402 that includes the information matching the information in the second packet (N-X) “e.g., verification” that caused the second congestion notification to be provided in the second packet (N-X) [0039] so that the sender device will operate to perform congestion remediation actions such as reducing its data transmission window size and its packet transmission rate [0040] FIG.6d); and 
the node transmitting the second data packet towards the sender (the network device sets an ECN echo flag in a TCP ACK packet sent to the sender device [0037] FIG.6d).
Krishnamurthy does not explicitly teach wherein generating the second packet comprises: 
creating a packet header and including in a destination address field of the packet header the address that was contained in the source address field of the first packet; and 
creating a packet payload and including the packet identifier in the packet payload, wherein 
the second packet comprises the packet header and the and packet payload.  
Leung teaches wherein generating the second packet (sending control information in the header of multiple packets toward the second node [0039] FIG.4) comprises: 
(Leung: data is sent as IP packets (or datagrams), with each IP packet including an IP header and an IP payload. The IP header includes (i) a source IP address for a source node sending the IP packet, (ii) a destination IP address for a destination node to which the IP packet is sent, (iii) a protocol field indicating the protocol (e.g., TCP or UDP) used for the data sent in the IP payload, (iv) the ECN bits, and (v) other fields not shown in FIG. 4 for simplicity [0051-55] FIG.4); and 
creating a packet payload and including the packet identifier in the packet payload (Leung: The IP payload may carry a TCP segment, a UDP datagram, or some other data identifiers to determine congestion information for the data flow [0051-55] FIG.4), wherein 
the second packet comprises the packet header and the and packet payload (Leung: data is sent as IP packets (or datagrams), with each IP packet including an IP header and an IP payload [0052-55] FIG.5).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Krishnamurthy by the teaching of Leung to create a packet payload and including the packet identifier in the packet payload having the second packet contain the packet header and the packet payload in order to send congestion information for all packets sent to a receiving node, or for a specific data flow, or for a group of data flows (Leung: [0075-78] FIG.4).  

claim 79, the modified Krishnamurthy teaches the method of claim 78, wherein the first packet comprises a sequence number, and the packet identifier included in the payload of the second packet is said sequence number (Leung: data is sent as IP packets (or datagrams), with each IP packet including an IP header and an IP payload. The IP header includes (i) a source IP address for a source node sending the IP packet, (ii) a destination IP address for a destination node to which the IP packet is sent, (iii) a protocol field indicating the protocol (e.g., TCP or UDP) used for the data sent in the IP payload, (iv) the ECN bits, and (v) other fields not shown in FIG. 4 for simplicity [0051-55] FIG.4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472